DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/4/21 has been accepted and entered. Accordingly, claims 1-3, 5-10, 12-17 and 19-20 are amended. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn as a result of the amendment. 

Allowable Subject Matter
Claims 1–20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A system comprising:
a set of nodes; and
a managing node in communication with the set of nodes, the managing node comprising a management service to: 
receive an update to map used by an autonomous vehicle to navigate a route; 
determine a partial map comprising a subset of the map used by the autonomous vehicle, wherein the partial map is defined by a geographical area around the autonomous vehicle navigating the route; 
determine whether the update to the map includes a modification to the partial map that creates an inconsistency between a first version of the partial map prior to the update and a second version of the partial map after the update; and 
synchronize the partial map among the set of nodes of the autonomous vehicle while the autonomous vehicle is using the partial map to navigate the route, 
wherein synchronizing the partial map comprises delivering, to one or more downstream nodes of the set of nodes while the autonomous vehicle is in the geographical area associated with the partial map, the update to the map based on a determination that the update does not include the modification to the partial map” 
as recited in amended independent claim 15 and similarly recited in independent claims 1 and 8.  The dependent claims are allowed on the basis of their dependency.  
The closest prior art, Tandon, operates in a fundamentally different manner than the newly amended claim language. For example, Tandon fails to disclose a set of nodes of an autonomous vehicle, wherein the set of nodes of the autonomous vehicle represent various vehicle modules such as sensors (i.e., FIG. 2 node 204 Lidar, node 208 camera) which can include individual map clients (224) that are used to communicate with a management service (210) at a managing node wherein the management service in communication with the vehicle nodes is used to receive an update to map used by an autonomous vehicle to navigate a route, determine a partial map comprising a subset of the map used by the autonomous vehicle, wherein the partial map is defined by a geographical area around the autonomous vehicle navigating the route, determine whether the update to the map includes a modification to the partial map that creates an inconsistency between a first version of the partial map prior to the update and a second version of the partial map after the update and synchronize the partial map among the set of nodes of the autonomous vehicle while the autonomous vehicle is using the partial map to navigate the route. In addition, the synchronization of the vehicle nodes only delivers the partial map to one or more of the nodes when the vehicle is in the geographical area associated with the partial map and only updates the vehicle nodes when “the update does not include the modification to the partial map”. This is in distinction with the majority of the prior art that updates maps used by the vehicle when modifications are required in real time such that any changes can be immediately realized by the autonomous vehicle. 
Rather, Tandon discloses a managing server that updates vehicles (nodes), rather than a set of nodes (sensors) within a single autonomous vehicle. In addition, there was no other prior art reference that taught, disclosed or suggested this combination of required features provided in the required order 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667